DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 12 April 2021, of application filed, with the above serial number, on 30 August 2018 in which claims 1, 11, 15, 21-22 have been amended and claim 14 has been cancelled. Claims 1, 6, 9-13, 15, 17-18, 21-24 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-13, 15, 17-18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (hereinafter “Fox”, 2014/0344329) in view of Cisco (hereinafter “Cisco”, “Configuring Hosted NAT Traversal for Session Border Controller”, NPL).
As per Claim 1, Fox discloses a method of establishing a media communications session between first and second endpoints within an Internet Protocol version 6 (IPv6) subnet, the method comprising: 

identifying, by the telecommunications network equipment and based on the received signaling, first and second endpoint identifiers, wherein the first endpoint identifier comprises a first IPv6 address of the first endpoint and wherein the second endpoint identifier comprises a second IPv6 address of the second endpoint, wherein the first and second endpoints are not conducting media communications with each other when the first and second endpoint identifiers are identified (at least paragraph 38-44; IPv6 VIPA 230 of client IHS 205 may be address 9:1:1::101; IPv6 VIPA 245 of server IHS 215 exhibits address 9:1:1::102; the IPv6 VIPA 230 of the client IHS 205 and the IPv6 VIPA 210 of the server IHS 210 are each an endpoint of the established connection between the client IHS 205 and the server IHS 210); 
determining that the first and second endpoints are in the IPv6 subnet based on a result of a comparison involving a prefix of the first IPv6 address of the first endpoint and a prefix of the second IPv6 address of the second endpoint, and wherein the first 
in response to the determining, causing, by the telecommunications network equipment, media data for the media communications session to be communicated between the first and second endpoints within the IPv6 subnet (at least paragraph 47; If the connection qualifies, the connection is suitable for transmitting information using the SMC-R protocol … With the handshake complete, the server endpoint and client endpoint may establish a connection utilizing the SMC-R protocol),

in response to determining, by the telecommunications network equipment, that the first and second endpoints are not in the same IPv6 subnet, enabling the media data for the media communications session to be relayed between the first and second endpoints via a media relay (at least paragraph 42, 48; TCP/IP connection established between client and server endpoint, then determine if RDMA connection qualifies being in same subnet, if in same subnet using RDMA, otherwise decline RDMA and client and server communicate only over TCP/IP with router (media relay); If none of the prefixes utilized by the network 215 that couples to the NIC 235 of the server IHS 210 to which the IPv6 global address 240 and the IPv6 link local address 241 are associated match any prefixes in the list of prefixes sent by the client endpoint in the SMC-R proposal message, the connection does not qualify to use an RDMA protocol such as the SMC-R protocol.).
Fox fails to explicitly disclose the first and second endpoints being different from the telecommunications network equipment, wherein the telecommunications network equipment comprises a first port associated with a first prefix size and a second port associated with a second, different prefix size, wherein the prefix of the first and second IPv6 addresses has the first prefix size if said signaling is received on the first port, 
As per Claim 6. The method of claim 1, wherein the size of the prefix of the first IPv6 address and the size of the prefix of the second lPv6 address is sixty-four bits (at least Fox paragraph 21-22, 38-47; ie. IPv6 addresses of endpoints in range of 9:1:1::/64).
As per Claim 9. The method of claim 1, wherein the received signalling traverses a first signalling path, the first signalling path being between the first endpoint and the telecommunications network equipment, and wherein the first signalling path does not 
As per Claim 10. The method of claim 9, wherein the first signalling path comprises a firewall (at least Cisco Fig. 1, NAT).
As per Claim 11. The method of claim 1, wherein the transmitted signalling comprises the first and second lPv6 addresses (at least paragraph 38-42, 45; The SMC-R proposal message may include a list of prefixes utilized by the network 215 that couples to the NIC 225 of the client IHS 205 to which the IPv6 global address 225 and IPv6 link local address 226 are associated. In one embodiment, the list of prefixes includes IPv6 prefix address 9:1:1:164 of the network 215 that couples to the NIC 225 of the client IHS 205 to which the IPv6 global address 225 is associated. The server endpoint may receive the SMC-R proposal message from the client endpoint. The server endpoint may then compare the list of prefixes from the SMC-R proposal message to the IPv6 prefix 9:1:1::/64 of the network 215 that couples to the NIC 235 of the server IHS 210 to which the IPv6 global address 240 and IPv6 link local address 241 are associated).
As per Claim 12. The method of claim 11, wherein the transmitted signalling traverses a second signalling path, the second signalling path being between the telecommunications network equipment and the second endpoint, and wherein the second signalling path does not comprise a network address translation device (at least paragraph 47; server endpoint may transmit an SMC-R accept message to the client endpoint).

As per Claim 15. The method of claim 1, wherein the media relay is comprised in the telecommunications network equipment (at least Cisco Fig. 1 and p.3; hosted NAT traversal handles…conducting of media streams).
As per Claim 17. The method of claim 1, wherein causing media data for the media session to be communicated between the first and second endpoints within the IPv6 subnet comprises providing the first lPv6 address to the second endpoint and providing the second IPv6 address to the first endpoint (at least paragraph 38-44; IPv6 VIPA 230 of client IHS 205 may be address 9:1:1::101; IPv6 VIPA 245 of server IHS 215 exhibits address 9:1:1::102; the IPv6 VIPA 230 of the client IHS 205 and the IPv6 VIPA 210 of the server IHS 210 are each an endpoint of the established connection between the client IHS 205 and the server IHS 210).
As per Claim 18. The method of claim 1, wherein the telecommunications network equipment is: a signalling gateway; a session border controller; or a Session Initiation Protocol, SIP, proxy (at least Cisco Fig. 1, p.3, SBC).
As per Claim 21, 22. Claims 21, 22 do not, in substance, add or define any additional limitations over claim 1 and therefore are rejected for similar reasons, supra. Claim 21 is a telecommunications network equipment, and claim 22 is a computer memory claim performing the method of claim 1 and is rejected as set forth with regard to claim 1 above.
As per Claim 23. The method of claim 1, wherein the telecommunications network equipment is outside the IPv6 subnet (at least Cisco Fig. 1, SBC outside SIP phones A, B).
As per Claim 24. The method of claim 1, wherein the received signaling comprises a telephone number of the second endpoint and wherein the method comprises identifying, by the telecommunications network equipment, the second IPv6 address based on the telephone number of the second endpoint (at least Cisco p.3 SIP phones).

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Fox and Cisco do not disclose the amended features of claim 1. However, the feature of amended claim 1 has been incorporated substantially from now cancelled claim 14. Fox teaches a TCP/IP connection established between client and server endpoint, then determine if RDMA connection qualifies being in same subnet, if in the same subnet, using RDMA, otherwise decline RDMA and client and server communicate only over TCP/IP with router (media relay). (at least paragraph 42, 48). Fox specifically discloses:
If none of the prefixes utilized by the network 215 that couples to the NIC 235 of the server IHS 210 to which the IPv6 global address 240 and the IPv6 link local address 241 are associated match any prefixes in the list of prefixes sent by the client endpoint in the SMC-R proposal message, the connection does not qualify to use an RDMA protocol such as the SMC-R protocol.

Thus, Fox in view of Cisco teach if devices are on the same subnet matching prefixes, the devices directly communicating, else if not on the same subnet going thru another node with the media, ie. a media relay.
In addition, Sharma et al 2018/0337849 discloses (par. 141-146, Fig. 16) endpoint 704, when sharing the same IP space (same subnet) as endpoint 810, uses SBC 1510 for initial signaling, then bypassing media relay SBC 1510 for media flow traffic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/GREGORY G TODD/Primary Examiner, Art Unit 2457